DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20  of U.S. Patent No. 11,149,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent case anticipates the child case.
Application 17/475,581
US 11,149,718 B2
11. An apparatus comprising: a backbone structure; 5a suspension system comprising first through fourth suspension arms fixedly coupled to and extending downward from the backbone structure; first through fourth stabilizing wheels respectively supported by and rotatable relative to the first through fourth suspension arms; and 10a motor operatively coupled to drive rotation of the first stabilizing wheel, wherein the first through fourth stabilizing wheels are arranged relative to the backbone structure in a configuration such that the first and third stabilizing wheels would contact and be rollable on one side of an 15airfoil-shaped body and the second and fourth stabilizing wheels would contact and be rollable on another side of the airfoil-shaped body while the suspension system suspends the backbone structure over a generally horizontal trailing edge of the airfoil-shaped body.
11. An apparatus comprising: a backbone structure; a suspension system comprising first through fourth suspension arms which are non-articulated and fixedly coupled to and extending downward from the backbone structure; first through fourth stabilizing wheels respectively supported by and rotatable relative to the first through fourth suspension arms; and a motor operatively coupled to drive rotation of the first stabilizing wheel, wherein the first through fourth stabilizing wheels are arranged relative to the backbone structure in a configuration such that the first and third stabilizing wheels would contact and be rollable on one side of an airfoil-shaped body and the second and fourth stabilizing wheels would contact and be rollable on another side of the airfoil-shaped body while the suspension system suspends the backbone structure over a generally horizontal trailing edge of the airfoil-shaped body.
12. The apparatus as recited in claim 11, wherein the 20suspension system further comprises: first and second rocker arms respectively rotatably coupled to the first and second suspension arms, the first and second stabilizing wheels being respectively rotatably coupled to the first and second rocker arms; and 25first and second rocker helical torsion springs which are arranged to respectively assist rotations of the first and second rocker arms 5818-0932-US-DIV that would cause the first and second stabilizing wheels to respectively move toward each other.
12. The apparatus as recited in claim 11, wherein the suspension system further comprises: first and second rocker arms respectively rotatably coupled to the first and second suspension arms, the first and 2Atty. Docket: 18-0932 second stabilizing wheels being respectively rotatably coupled to the first and second rocker arms; and first and second rocker helical torsion springs which are arranged to respectively assist rotations of the first and second rocker arms that would cause the first and second stabilizing wheels to respectively move toward each other.
13. The apparatus as recited in claim 12, further comprising first and second vertical wheels, wherein the suspension system further 5comprises: third and fourth rocker arms rotatably coupled to the backbone structure, the first and second vertical wheels being rotatably coupled to the third and fourth rocker arms respectively; and third and fourth rocker helical torsion springs which are 10arranged to respectively assist rotations of the third and fourth rocker arms that would cause the first and second vertical wheels to move away from the backbone structure.
13. The apparatus as recited in claim 12, further comprising first and second vertical wheels, wherein the suspension system further comprises: third and fourth rocker arms rotatably coupled to the backbone structure, the first and second vertical wheels being rotatably coupled to the third and fourth rocker arms respectively; and third and fourth rocker helical torsion springs which are arranged to respectively assist rotations of the third and fourth rocker arms that would cause the first and second vertical wheels to move away from the backbone structure.
14. The apparatus as recited in claim 13, wherein each of the first and second vertical wheels is a respective wheel having an annular 15groove configured to receive a portion of the trailing edge of the airfoil- shaped body.
14. The apparatus as recited in claim 13, wherein each of the first and second vertical wheels is a respective wheel having an annular groove configured to receive a portion of the trailing edge of the airfoil-shaped body.
15. The apparatus as recited in claim 11, comprising first through fourth multiplicities of wheels, wherein the first through fourth stabilizing wheels are respectively included in the first through fourth 20multiplicities of wheels, and the suspension system comprises first through fourth multiplicities of rocker arms respectively rotatably coupled to the first through fourth suspension arms, the first through fourth multiplicities of wheels being respectively rotatably coupled to the first through fourth multiplicities of rocker arms.
15. The apparatus as recited in claim 11, comprising first through fourth multiplicities of wheels, wherein the first through fourth stabilizing wheels are respectively included in the first through fourth multiplicities of wheels, and the suspension system comprises 3Atty. Docket: 18-0932 first through fourth multiplicities of rocker arms respectively rotatably coupled to the first through fourth suspension arms, the first through fourth multiplicities of wheels being respectively rotatably coupled to the first through fourth multiplicities of rocker arms.
16. The apparatus as recited in claim 12, wherein the suspension system further comprises: a standoff support frame rotatably coupled to the first rocker arm; a sensor affixed to the standoff support frame; a standoff wheel rotatably coupled to the standoff support frame, wherein the sensor is separated from a plane that is tangent to both the first stabilizing wheel and the standoff wheel by a standoff distance.
16. The apparatus as recited in claim 12, wherein the suspension system further comprises: a standoff support frame rotatably coupled to the first rocker arm; 5918-0932-US-DIV a sensor affixed to the standoff support frame; a standoff wheel rotatably coupled to the standoff support frame, wherein the sensor is separated from a plane that is tangent to 5both the first stabilizing wheel and the standoff wheel by a standoff distance.
17. The apparatus as recited in claim 11, further comprising: first and second NDI sensor unit supports rotatably coupled to the backbone structure; and 10first and second NDI sensor units respectively fixedly coupled to the first and second NDI sensor unit supports.
17. The apparatus as recited in claim 11, further comprising: first and second NDI sensor unit supports rotatably coupled to the backbone structure; and first and second NDI sensor units respectively fixedly coupled to the first and second NDI sensor unit supports.
18. The apparatus as recited in claim 11, wherein the first stabilizing wheel is a wheel probe.  
18. The apparatus as recited in claim 11, wherein the first stabilizing wheel is a wheel probe.
19. The apparatus as recited in claim 11, further comprising: 15a cable spool rotatably coupled to the backbone structure; a spool motor mounted to the backbone structure and operatively coupled to drive rotation of the cable spool; a cable having a portion wound on the cable spool; and a crawler vehicle attached to one end of the cable, the crawler 20vehicle comprising a frame, a set of wheels rotatably coupled to the frame, at least one vacuum adherence device coupled to the frame, and a maintenance tool carried by the frame.
19. The apparatus as recited in claim 11, further comprising: 4Atty. Docket: 18-0932 a cable spool rotatably coupled to the backbone structure; a spool motor mounted to the backbone structure and operatively coupled to drive rotation of the cable spool; a cable having a portion wound on the cable spool; and a crawler vehicle attached to one end of the cable, the crawler vehicle comprising a frame, a set of wheels rotatably coupled to the frame, at least one vacuum adherence device coupled to the frame, and a maintenance tool carried by the frame.
20. The apparatus as recited in claim 11, further comprising: a cable having one end attached to the backbone structure; and a crawler vehicle attached to the cable, the crawler vehicle 5comprising: a frame; a set of wheels rotatably coupled to the frame; at least one vacuum adherence device coupled to the frame; a maintenance tool carried by the frame; 10a cable spool rotatably coupled to the frame; and a spool motor mounted to the frame and operatively coupled to drive rotation of the cable spool.
20. The apparatus as recited in claim 11, further comprising: a cable having one end attached to the backbone structure; and a crawler vehicle attached to the cable, the crawler vehicle comprising: a frame; a set of wheels rotatably coupled to the frame; at least one vacuum adherence device coupled to the frame; a maintenance tool carried by the frame; a cable spool rotatably coupled to the frame; and a spool motor mounted to the frame and operatively coupled to drive rotation of the cable spool.


Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20100132137 A1
Eggleston
US 20150135459 A1
Lee et al. hereinafter Lee
US 20130024067 A1
Troy et al. hereinafter Troy


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggleston.
With respect to claim 1, Eggleston discloses a method for performing a maintenance operation on an airfoil-shaped body (an automated wind turbine blade cleaning and inspection system, see at least Fig. 1), the method comprising: 
orienting an airfoil-shaped body so that a trailing edge of the airfoil-shaped body is generally horizontal (a horizontally positioned wind turbine blade, see at least Fig. 1 and ¶[0015]); 
5placing a maintenance cart having wheels over the trailing and/or leading edge of the airfoil-shaped body with at least some wheels in contact with first and second side surfaces of the airfoil-shaped body which converge toward the trailing edge (the automated vehicle 24 includes wheels 28 positioned on opposite lateral sides of the leading edge 20 and/or trailing edge 22(¶0019). Specifically, a first wheel 62 is configured to engage a first lateral side 64 of the blade 16, while a second wheel 66 is configured to engage a second lateral side 68 of the blade 16, see ¶[0033]); 
rolling the maintenance cart along the trailing edge of the 10airfoil-shaped body from a first position to a second position (The automated vehicle 24 may then traverse the blade 16 in a direction 54 away from the hub 18, see ¶[0031]); and 
performing a maintenance operation on the first or second side surface of the airfoil-shaped body after or during the rolling (the automated vehicle 24 may operate the cleaning brush 44 while moving in both direction 54 and direction 56, see ¶[0031]).
With respect to claim 2, Eggleston discloses the method as recited in claim 1, wherein the maintenance cart is placed so that at least some wheels are in contact with and roll on the trailing edge (Figs. 3 &4 illustrate vehicle 24 wheels 28 in contact and rolling on the leading and or trailing edge).
With respect to claim 4, Eggleston discloses the method as recited in claim 1, wherein the maintenance operation is performed by a maintenance tool that is supported by the maintenance cart (cleaning fluid tank 40, cleaning brush 44).
With respect to claim 10, Eggleston discloses the method as recited in claim 1, wherein the maintenance operation is one of the following different types: non-destructive inspection, drilling, grinding, deburring, reaming, fastening, applique application, scarfing, ply mapping, marking, cleaning and painting (an automated wind turbine blade cleaning and inspection system or vehicle 24 (i.e., blade maintenance vehicle) is configured to clean and/or inspect the blades 16, see ¶[0019]).
Claims 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston in view Krampe.
With respect to claim 3, Eggleston discloses the method as recited in claim 2 above. Eggleston is silent about the wheels in contact with the trailing edge are spring-loaded , the method further comprising adjusting a vertical position of each wheel in contact with the trailing edge as a vertical position of the contacted portion of the trailing edge changes due to physical anomalies and/or irregularities.
Krampe invention related to the use of robots used for complete state detection of the rotor blades of wind energy installations discloses arms 11 spring-biased on the opposing narrow sides of the frame 1 which can resiliently get into direct contact with the rotor blade 8 from the two side faces or the broader end face thereof and thus ensure proper uniform guiding along the rotor blade substantially in the vertical direction (¶0044).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Krampe so that Eggleston’s vehicle wheel will have a spring system as discloses Krampe’s invention for the predicable benefit of adjusting the gripping power of vehicle wheel.             
With respect to claim 5, Eggleston discloses the method as recited in claim 4 above. Eggleston is silent about exerting a spring force that urges the maintenance tool toward a confronting portion of the side surface of the airfoil-shaped body.
Krampe invention related to the use of robots used for complete state detection of the rotor blades of wind energy installations discloses arms 11 spring-biased on the opposing narrow sides of the frame 1 which can resiliently get into direct contact with the rotor blade 8 from the two side faces or the broader end face thereof and thus ensure proper uniform guiding along the rotor blade substantially in the vertical direction (¶0044).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Krampe so that Eggleston’s vehicle wheel will have a spring system as discloses Krampe’s invention for the predicable benefit of adjusting the gripping power of vehicle wheel.             
With respect to claim 6, Eggleston discloses the method as recited in claim 1 above. Eggleston is silent about the maintenance operation is performed by a maintenance tool that is supported by a crawler vehicle, the crawler vehicle being connected to the maintenance cart by a cable.
Troy invention related to tool-carrying crawler vehicles that are capable of operating on a non-level surface discloses the maintenance operation is performed by a maintenance tool that is supported by a crawler vehicle(platform may have any multiple of four Mecanum wheel and carry one or more non-destructive inspection sensors for inspecting the surface on which the vehicle travels, see ¶[0030]), the crawler vehicle being connected to the maintenance cart by a cable (The vehicle 64 is connected to a support system that comprises a cable 82 supported by a flexible boom 80, see ¶[0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Troy so that Eggleston invention will have a crawler vehicle connected to the maintenance vehicle as disclosed in Troy invention for the predicable benefit of inspecting and performing maintenance by the crawler vehicle on the airfoil structure that Eggleston’s maintenance won’t be able to reach.            
With respect to claim 9, Eggleston and Lee disclose the method as recited in claim 6 above. Eggleston is silent about the crawler vehicle is movable independent of any movement by the maintenance cart.
Troy invention related to tool-carrying crawler vehicles that are capable of operating on a non-level surface discloses the crawler vehicle is movable independent of any movement by the maintenance cart (The vehicle 64 is connected to a support system that comprises a cable 82 supported by a flexible boom 80, see ¶[0069], see also Fig. 14).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Troy so that Eggleston invention will have a crawler vehicle connected to the maintenance vehicle as disclosed in Troy invention for the predicable benefit of inspecting and performing maintenance by the crawler vehicle on the airfoil structure that Eggleston’s maintenance won’t be able to reach.            
Claims 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston in view of Lee.
With respect to claim 11, Eggleston discloses an apparatus (FIG. 2illustrates a block diagram of an automated wind turbine blade cleaning and inspection system) comprising: 
a backbone structure (body 26); 
a suspension system comprising first through fourth suspension arms fixedly coupled to and extending downward from the backbone structure (¶[0022] discloses six wheels 28 are rotatably coupled to the body 26; Fig. 4 illustrates wheels 28, 62, 64, 66, and 68 coupled to body 26 and extending downward from the body 26); 
first through fourth stabilizing wheels respectively supported by and rotatable relative to the first through fourth suspension arms (¶[0021] discloses the wheels 28 are configured to engage each lateral side of the upwardly facing edge of the wind turbine blade 16, thereby increasing the stability of the vehicle 24); and 
a motor operatively coupled to drive rotation of the first stabilizing wheel (¶[0022] discloses the automated vehicle 24 also includes a self-contained drive unit or motor 30 coupled to two wheels 28 by a shaft 32), wherein the first through fourth stabilizing wheels (Fig.4 illustrates 28, 62, 28, and 66) are arranged relative to the backbone structure in a configuration such that the first and third stabilizing wheels would contact and be rollable on one side of an airfoil-shaped body (¶[0033] discloses a first wheel 62 is configured to engage a first lateral side 64 of the blade 16, while a second wheel 66 is configured to engage a second lateral side 68 of the blade 16) and the second and fourth stabilizing wheels would contact and be rollable on another side of the airfoil-shaped body (Fig. 4 illustrates the first wheel 28 configured to engage the first lateral side 64 of the blade 16, while a second wheel 28 is configured to engage a second lateral side 68 of the blade 16) while the suspension system suspends the backbone structure over a generally horizontal trailing edge of the airfoil-shaped body (¶[0021] discloses six wheels 28 are rotatably coupled to the body 26. The wheels 28 are configured to engage each lateral side of the upwardly facing edge of the wind turbine blade 16).
Lee discloses a coupling mechanism between the drive motor 30 and wheels 28. Lee does not explicitly disclose the coupling mechanism being a suspension system.
Lee, from blade maintenance device, discloses the support units that support the 
sides of the blade 13 for stable travelling of the body 21 may include support robot arms 30 that are installed at both sides of the body 21. Each of the support robot arms 30 includes a shoulder part 31 coupled to the sides of the body 21 a plurality of arm parts 32 that are rotatably connected to each other via a plurality of rotation joint parts 33, and a roller 34 that is in contact with the outer side of the blade 13 and installed at a distal end of each support robot arm 30 so as to make a rolling movement (¶[0071]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Lee so that Eggleston’s invention will have an articulated arm that couple the wheels with the body of the maintenance device as disclosed in Lee’s invention for the predicable benefit of creating a rolling movement on the outer side of the blade in order to perform inspection and maintenance on the blade (¶[0017,0020-0021]).
With respect to claim 12, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Lee further discloses the 20suspension system further comprises: first and second rocker arms respectively rotatably coupled to the first and second suspension arms, the first and second stabilizing wheels being respectively rotatably coupled to the first and second rocker arms (Fig. 2 illustrates support robot arms 30 includes a shoulder part 31 coupled to the sides of the 
body 21, a plurality of arm parts 32 that are rotatably connected to each other via a plurality of rotation joint parts 33); and  
25first and second rocker helical torsion springs which are arranged to respectively assist rotations of the first and second rocker arms 5818-0932-US-NP that would cause the first and second stabilizing wheels to respectively move toward each other (¶[0072] discloses each support robot arm 30 supports the body 21 when the roller 34 installed at the distal end of the support robot arm 30 is adjacent to the sides of the blade 13 and makes a rolling movement so that the body 21 can be stably travelled).            
With respect to claim 15, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Eggleston discloses first through fourth multiplicities of wheels, the first through fourth stabilizing wheels are respectively included in the first through fourth multiplicities of wheels (¶[0021] discloses While six wheels 28 are illustrated certain embodiments may include 2, 4, 6, 8, 10 or more wheels 28).
Lee discloses the suspension system comprises first through fourth multiplicities of rocker arms respectively rotatably coupled to the first through fourth suspension arms, the first through fourth multiplicities of wheels being respectively rotatably coupled to the first through fourth multiplicities of rocker arms (Fig. 2 illustrates support robot arms 30 includes a shoulder part 31 coupled to the sides of the body 21, a plurality of arm parts 32 that are rotatably connected to each other via a plurality of rotation joint parts 33).  
With respect to claim 16, Eggleston and Lee disclose the 25apparatus as recited in claim 12 above. Lee further discloses the suspension system further comprises: a standoff support frame rotatably coupled to the first rocker arm (Fig. 4);  5918-0932-US-NP a sensor affixed to the standoff support frame (sensor 35); a standoff wheel rotatably coupled to the standoff support frame (roller 34), wherein the sensor is separated from a plane that is tangent to 5both the first stabilizing wheel and the standoff wheel by a standoff distance (Figs. 2 and 4).  
With respect to claim 17, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Eggleston further discloses the first and second NDI sensor unit supports rotatably coupled to the backbone structure; and  10first and second NDI sensor units respectively fixedly coupled to the first and second NDI sensor unit supports (¶[0028] discloses an inspection instrument 48 configured to obtain data indicative of a defect associated with the wind turbine blade 16).  
With respect to claim 18, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Eggleston further discloses the first stabilizing wheel is a wheel probe (at least Fig. 2 illustrates wheel 28).
Claims 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston and Lee as applied to claim 11 above, and further in view of Troy.
With respect to claim 19, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Eggleston as modified by Lee is silent about further comprising:  15a cable spool rotatably coupled to the backbone structure; a spool motor mounted to the backbone structure and operatively coupled to drive rotation of the cable spool; a cable having a portion wound on the cable spool; and a crawler vehicle attached to one end of the cable, the crawler 20vehicle comprising a frame, a set of wheels rotatably coupled to the frame, at least one vacuum adherence device coupled to the frame, and a maintenance tool carried by the frame.  
Troy, from similar area of invention, discloses a cable spool rotatably coupled to the backbone structure (cable 82 attached to mobile frame 84 via flexible boom 80); 
a spool motor mounted to the backbone structure and operatively coupled to drive rotation of the cable spool (¶[0069] discloses the cable 82 can be selectively played out from or wound on a reel 88); 
a cable having a portion wound on the cable spool (Fig. 14 illustrates cable wound on a reel 88); and 
a crawler vehicle attached to one end of the cable (¶[0068] discloses vehicle 64 is secured to the end of a flexible cable 82), the crawler vehicle comprising a frame (structure 66), a set of wheels rotatably coupled to the frame (at least Fig. 14 illustrate 4 wheels coupled to the vehicle 64), at least one vacuum adherence device coupled to the frame (¶[0030] discloses the vehicles comprise a platform that has four Mecanum wheels and a suction or vacuum creation system for holding the platform with sufficient traction against a surface), and a maintenance tool carried by the frame (Fig. 14 illustrate vehicle that carries a non-destructive 
inspection sensor or sensor array).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Troy so that the crawler vehicle 64 tethered to the body of vehicle 24 in order to do clean and/or repair for the predicable benefit of cleaning and or performing maintenance on the blade that otherwise unreachable or distant from the automated vehicle 24.            
With respect to claim 20, Eggleston and Lee disclose the apparatus as recited in claim 11 above. Eggleston modified by Lee is silent about a cable having one end attached to the backbone structure; and a crawler vehicle attached to the cable, the crawler vehicle 5comprising: a frame; a set of wheels rotatably coupled to the frame; at least one vacuum adherence device coupled to the frame; a maintenance tool carried by the frame;  10a cable spool rotatably coupled to the frame; and a spool motor mounted to the frame and operatively coupled to drive rotation of the cable spool.
Troy, from similar area of invention, discloses a cable having one end attached to the backbone structure (Fig. 14 illustrates a flexible cable 82 attached to mobile frame 84); and 
a crawler vehicle attached to the cable (¶[0068] discloses vehicle 64 is secured to the end of a flexible cable 82), the crawler vehicle 5comprising: 
a frame (structure 66); 
a set of wheels rotatably coupled to the frame (at least Fig. 14 illustrate 4 wheels coupled to the vehicle 64); 
at least one vacuum adherence device coupled to the frame; a maintenance tool carried by the frame (¶[0030] discloses the vehicles comprise a platform that has four Mecanum wheels and a suction or vacuum creation system for holding the platform with sufficient traction against a surface); 
 10a cable spool rotatably coupled to the frame (Fig. 14 illustrates reel 88 coupled to mobile frame 84); and 
a spool motor mounted to the frame and operatively coupled to drive rotation of the cable spool (¶[0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Troy so that the crawler vehicle 64 tethered to the body of vehicle 24 in order to do clean and/or repair for the predicable benefit of cleaning and or performing maintenance on the blade that otherwise unreachable or distant from the automated vehicle 24.            
With respect to claim 21, Eggleston discloses a method for performing a maintenance operation on an airfoil-shaped body having first and second side surfaces that meet at an angled trailing edge and are connected by a curved leading surface (an automated wind turbine blade cleaning and inspection system, see at least Fig. 1), comprising: 
orienting the airfoil-shaped body so that the trailing edge of the airfoil-shaped body is generally horizontal (a horizontally positioned wind turbine blade, see at least Fig. 1 and ¶[0015]); 
placing the maintenance cart over the trailing and/or leading edge of the airfoil-shaped body with at least some wheels of the maintenance cart in contact with the first and second side surfaces of the airfoil-shaped body (the automated vehicle 24 includes wheels 28 positioned on opposite lateral sides of the leading edge 20 and/or trailing edge 22(¶0019). Specifically, a first wheel 62 is configured to engage a first lateral side 64 of the blade 16, while a second wheel 66 is configured to engage a second lateral side 68 of the blade 16, see ¶[0033]).
Eggleston is silent about connecting a crawler vehicle to a maintenance cart using a cable; vacuum adhering the crawler vehicle to the first side surface of the airfoil-shaped body using suction; and activating a maintenance tool onboard the crawler vehicle to perform a maintenance operation on the first side surface.
Troy invention related to tool-carrying crawler vehicles that are capable of operating on a non-level surface discloses connecting a crawler vehicle to a maintenance cart using a cable (The vehicle 64 is connected to a support system that comprises a cable 82 supported by a flexible boom 80, see ¶[0069]); 
vacuum adhering the crawler vehicle to the first side surface of the airfoil-shaped body using suction(vehicles disclosed each comprise a platform that has four Mecanum wheels and a suction or vacuum creation system for holding the platform with sufficient traction against a surface, see ¶[0030]); and 
activating a maintenance tool onboard the crawler vehicle to perform a maintenance operation on the first side surface (platform may have any multiple of four Mecanum wheel and carry one or more non-destructive inspection sensors for inspecting the surface on which the vehicle travels, see ¶[0030]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eggleston with the teachings of Troy so that Eggleston invention will have a crawler vehicle connected to the maintenance vehicle as disclosed in Troy invention for the predicable benefit of inspecting and performing maintenance by the crawler vehicle on the airfoil structure that Eggleston’s maintenance won’t be able to reach.            
With respect to claim 22, Eggleston and Lee disclose the method as recited in claim 21 above. Lee further discloses moving the crawler vehicle along a continuous path that starts on the first side surface(see Fig. 14), crosses underneath the curved leading edge and ends on the second side surface of the airfoil-shaped body (Mecanum-wheeled vehicle is a holonomic system, meaning that it can move in any direction while simultaneously rotating, see ¶[0031]); and activating the maintenance tool onboard the crawler vehicle to perform a maintenance operation on the second side surface(platform may have any multiple of four Mecanum wheel and carry one or more non-destructive inspection sensors for inspecting the surface on which the vehicle travels, see ¶[0030]).
With respect to claim 24, Eggleston and Lee disclose the method as recited in claim 22 above. Lee further discloses changing an amount of the cable that is wound on a cable spool as the crawler vehicle crosses underneath the leading edge (The vehicle 64 is connected to a support system that comprises a cable 82 supported by a flexible boom 80, see ¶[0069]).
With respect to claim 25, Eggleston and Lee disclose the method as recited in claim 22 above. Eggleston further discloses the airfoil- shaped body is a wind turbine blade (see Fig. 1).
Allowable Subject Matter
Claims 7-8, 13-14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the references separately or in combination do not appear teach (a) moving the crawler vehicle to a first position in contact with the first side surface; (b) activating a maintenance tool onboard the crawler vehicle to perform a maintenance operation on the first side surface at the first position; (c) upon completion of steps (a) and (b), moving the crawler vehicle from the first position to a second position on a leading edge of the airfoil-shaped body; (d) moving the crawler vehicle from the second position to a third position in contact with the second side surface; and (e) activating the maintenance tool to perform a maintenance operation on the second side surface at the third position.
Claim 8 is a objected as it depends on claim 7.
With respect to claim 13, the references separately or in combination do not appear teach the suspension system further comprises: third and fourth rocker arms rotatably coupled to the backbone structure, the first and second vertical wheels being rotatably coupled to the third and fourth rocker arms respectively; and third and fourth rocker helical torsion springs which are arranged to respectively assist rotations of the third and fourth rocker arms that would cause the first and second vertical wheels to move away from the backbone structure.
Claim 14 is a objected as it depends on claim 13.
With respect to claim 23, the references separately or in combination do not appear teach moving the maintenance cart along the trailing edge while the crawler vehicle moves independently; and activating a maintenance tool that is depending from and supported by the maintenance cart to perform a maintenance operation on the first or second side surface while the maintenance cart is moving.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861  


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861